Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 1/5/22.
Claims 6, 10 have been previously cancelled. Claims 9, 15 and 17 have been cancelled. 
Claims 1, 7-8,13-14, 16, 19, 20 have been amended.
Therefore, Claims 1-5, 7-8, 11-14, 16 and 19-20 are now pending and have been addressed below.


	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/5/22 has been entered.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2020/0118011 A1) in view of Dwane et al. (US 2019/0208056 A1), further in view of Goodman et al. (US 7,660,779 B2)

Regarding Claim 1,    Kaiser discloses the system [0002] providing case reasoning system including receiving, at a case-based reasoning service and from a client, a problem description of a problem) comprising:
Kaiser discloses one or more processor ([Fig 1 # 136 processor, Fig 10 # 1005) and a memory (Fig 10 $ 1006 memory) comprising instructions wherein the instructions, when executed on the one or more processors, are configured to cause the one or more processors to:
Kaiser discloses present an interface displaying a plurality of fields, wherein each field of the plurality of fields is configured to receive information ([0002] receiving, at a case-based reasoning service and from a client, a problem description of a problem, [0038] The CBRS 102 includes an interface 134 for receiving inputs (for example, requests and case information to be stored) and for transmitting responses generated by the server 112., Fig 9 # 902 and [0053] A case can consist of following parts: a problem description as a vector of attributes and text, a solution description, metadata information about case owner, date of creation (fields));
Kaiser discloses receive input information entered into at least one field of the plurality of fields ([0038] The CBRS 102 includes an interface 134 for receiving inputs (for example, requests and case information to be stored) and for transmitting responses generated by the server 112., Fig 9 # 902, [0063] When a problem on the user's side occurs, a client on the user's side can send a ; and additional input information entered into at least one additional field of the plurality of fields ([0042]  User feedback data 240 (additional input) can include information received from users as to which suggested solutions were used for a given problem and can include textual information regarding additional information such as to be used to change existing solutions or create new solutions. [0058] Depending on input from the user (for example, a choice from cases provided by the user), the service can decide whether to create a new case, reuse an existing case, or update an existing case, [0074] a problem description (additional input) is received from a client, [0075] a solution description for a solution to the problem is received from a client)
Kaiser discloses in response to receiving the input information, access at least one machine learning routine to identify output information to at least one other field of the plurality of fields based at least on the input information (Fig 4 # 404 solution displayed based on problem description, [0041]   machine learning services can provide resources that perform machine learning on existing case problems to match a new problem presented by user, Fig 6 # 614-620 output 3 most similar cases, # 626-628 match solution, [0063] The server 606 can forward the request using a message 618, for example, to call the similarity module 608 using a function getSimilarCases(task_id).  The function can return a message 620 that includes the three cases that are most similar to the user's problem and a related confidence level for each case.  The server 606 can return a message 622 that identifies the three most similar cases and includes URLs for the user 602 to provide feedback., Fig 9 #902-906 generate case metadata that defines the problem and solution), 
Kaiser teaches wherein each machine learning routine of the plurality of machine learning routines is trained using paired training data ([0041] machine learning services can provide resources that perform machine learning on existing case problems to match a new problem presented by user [0042] An ML training environment 238 can include information that is generated before the system can provide solutions.  For example, the ML training environment 238 can prepare data, including vectorization, before solutions are provided.  In some implementations, system may need to be trained before it can be used., Fig 2A # 238).
Kaiser does not specifically teach wherein the at least one machine learning routine is specified from a plurality of machine learning routines, each of the at least one machine learning routine is trained using paired training data comprising known input information and corresponding output information to be automatically populated for a field of the plurality of fields, and each of the at least one machine learning routine defines relationships between the known input information and the corresponding output information. Kaiser however teaches machine learning specific for problem presented by user ([0041] machine learning services can provide resources that perform machine learning on existing case problems to match a new problem presented by user, Fig 9 # 910-914).
Dwane teaches wherein the at least one machine learning routine is specified from a plurality of machine learning routines ([0050] the machine learning operation uses different machine learning algorithms including penalized models, resamples, probability estimated., [0053]), each of the at least one machine learning routine is trained using paired training data comprising known input information and corresponding output information ([0053] A random forest supervised learning operation constructs a plurality of decision trees at training generates a class that is a mode of classes and mean prediction of individual trees., [0063], Claim 1 training a customer service interaction estimation system using a training dataset of cases to provide a trained predictive model) and each of the at least one machine learning routine defines relationships between the known input information and the corresponding output information (Fig 3 # 310, 320, 330 and [0036] the customer service interaction estimation operation begins at step 310 by identifying all current open cases (i.e., all cases which have at least one action outstanding) (known input information). Next at step 330, the customer service interaction estimation operation generates an estimation output.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one machine learning routine is specified from a plurality of machine learning routines, each of the at least one machine learning routine is trained using paired training data comprising known input information and corresponding output information, and each of the at least one machine learning routine defines relationships between the known input information and the corresponding output information, as disclosed by Dwane in the system disclosed by Kaiser, for the motivation of providing a case management virtual assistant to enable predictive outputs that implements machine learning operations to estimate potential high effort customer service interactions. ([0001], [0004] Dwane)
Kaiser/Dwane do not teach each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields; determine the at least one additional field of the plurality of fields includes the additional input information already entered; and in response to determining the at least one additional field includes the additional input information, blocking the at least one additional field from being automatically populated with additional output information identified via the at least one machine learning routine.
Goodman teaches each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields (Col 15 lines 48-58 At 730, one or more machine learning systems can be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, Col 15 lines 61-67 The data in the central repository can be mapped to their respective fields, resulting in the generation of one or more sets of training data. The training data can then be used as inputs into a machine learning system to learn which database fields or entries correspond to which form fields. As a result of such learning, form fields on a user's web page can be automatically filled) determine the at least one additional field of the plurality of fields includes the additional input information already entered (Col 16 lines 45-54 Assuming that the at least one field has been auto filled, the user can override the data by simply typing over it., Col 16 lines 59-62 For example, imagine that a NAME field is auto filled initially. The user deletes his name and inserts his brother's name (additional input information)., Fig 6 # 610 provide or generate a web based form); in response to determining the at least one additional field includes the additional input information, blocking the at least one additional field from being automatically populated with additional output information identified via the at least one machine learning routine (Col 16 lines 59-65 For example, imagine that a NAME field is auto filled initially. The user deletes his name and inserts his brother's name. His brother's information may be blocking the selected field from being auto-populated), however. In addition, the autofill feature can observe the data manually entered by the user and then autofill the rest of the fields using data that is relevant to the overwritten data., Fig 10 # 1040, 1050 overwritten fields are not affected, Col 7 lines 31-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields; determine the at least one additional field of the plurality of fields includes the additional input information already entered; and in response to determining the at least one additional field includes the additional input information, blocking the at least one additional field from being automatically populated with additional output information identified via the at least one machine learning routine, as disclosed by Goodman in the system disclosed by Kaiser/Dwane, for the motivation of providing a method of automatically filling one or more fields across a diverse array of web forms using machine learning to learn what data corresponds to which fields or types of fields. (Abstract Goodman)



Kaiser teaches wherein the input information comprises text input ([0038] The CBRS 102 includes an interface 134 for receiving inputs (for example, requests and case information to be stored) and for transmitting responses generated by the server 112., Fig 9 # 902) and wherein the case management application is configured to access the at least one machine learning routine to identify output information based at least on a keyword, phrase, or both of the text input ([0063] The server 606 can forward the request using a message 618, for example, to call the similarity module 608 using a function getSimilarCases(task_id).  The function can return a message 620 that includes the three cases that are most similar to the user's problem and a related confidence level for each case.  The server 606 can return a message 622 that identifies the three most similar cases and includes URLs for the user 602 to provide feedback., Fog 9 #902-906 generate case metadata that defines the problem and solution. Fig 9 # 910-914 perform an automated analysis of problem and compare with existing solutions)

Regarding Claim 3,    Kaiser as modified by Dwane, Goodman teaches the case management application of claim 1, 
Kaiser teaches wherein the at least one field of the plurality of fields comprises a short description field ([0038] The CBRS 102 includes an interface 134 for receiving inputs (for example, requests and case information to be stored) and for transmitting responses generated by the server 112., Fig 9 # 902 and [0053] A case can consist of following parts: a problem description as a vector of attributes and text, a solution description, metadata information about case owner, date of creation (fields), Fig 8 # 804, Fig 9 # 902);.

Regarding Claim 4,    Kaiser as modified by Dwane, Goodman teaches the case management application of claim 1, 
Kaiser teaches wherein the at least one other field of the plurality of fields comprises a priority field (Fig 4C # 276 order urgency/priority – Low), a category field (Fig 2C # 274 class(category) , an assignment field (Fig 4C # 274 created by, revised by user), or any combination thereof.

Regarding Claim 5,     Kaiser as modified by Dwane, Goodman teaches the case management application of claim 1, 
Kaiser teaches wherein each machine learning routine of the plurality of machine learning routines is stored on a database (Fig 2A # 238 machine learning training environment and [0041]-[0042] machine learning services can provide resources to perform machine learning such as to learn overtime which existing cases are likely to match new problems, [0057] case database).


Regarding Claim 7,   Kaiser discloses the system, comprising:
Kaiser discloses one or more processor ([Fig 1 # 136 processor, Fig 10 # 1005) and a memory (Fig 10 $ 1006 memory)comprising instructions wherein the instructions, when executed on the one or more processors, are configured to cause the one or more processors to:
Kaiser discloses one or more client instances hosted by a platform, wherein the one or more client instances support application (Fig 10 # 1007 application) and data access on one or more remote client networks (Fig 10 # 1030 network), wherein the system is configured to perform, on a client device in communication with a respective client instance, operations comprising:
Kaiser discloses displaying an interface comprising a plurality of fields configured to receive inputs ([0038] The CBRS 102 includes an interface 134 for receiving inputs (for example, requests and case information to be stored) and for transmitting responses generated by the server 112., Fig 9 # 902;
Kaiser discloses receiving input information entered into at least one field of the plurality of fields (Fig 9 # 902 receive input from client including problem description, Fig 8 # 804);
Kaiser discloses in response to receiving the input information, identifying output information associated with at least one other field of the plurality of fields based on the input information and at least one machine learning routine (Fig 4 # 404 solution displayed based on problem ; and
Kaiser discloses displaying, at the associated at least one other field, the output information (Fig 9 # 910-912 provide a new solution description based on match, Fig 2cb # 278, solution).
Kaiser does not specifically teach wherein the at least one machine learning routine is specified from a plurality of machine learning routines, each of the at least one machine learning routine is trained using training data that pairs known input information and ground truth output information to be automatically populated for a field of the plurality of fields, and the output information is identified based at least on the input information via relationships between the known input information and the ground truth output information as generated by the at least one machine learning routine. Kaiser however teaches machine learning specific for problem presented by user ([0041] machine learning services can provide resources that perform machine learning on existing case problems to match a new problem presented by user, Fig 9 # 910-914).
Dwane teaches wherein the at least one machine learning routine is specified from a plurality of machine learning routines ([0050] the machine learning operation uses different machine learning algorithms including penalized models, resamples, probability estimated., [0053]), each of the at least one machine learning routine is trained using paired training data comprising known input information and corresponding output information ([0053] A random forest supervised learning operation constructs a plurality of decision trees at training generates a class that is a mode of classes and mean prediction of individual trees., [0063], Claim 1 training a customer service interaction estimation system using a training dataset of cases to provide a trained predictive  and each of the at least one machine learning routine defines relationships between the known input information and the corresponding output information (Fig 3 # 310, 320, 330 and [0036] the customer service interaction estimation operation begins at step 310 by identifying all current open cases (i.e., all cases which have at least one action outstanding) (known input information). Next at step 330, the customer service interaction estimation operation generates an estimation output..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one machine learning routine is specified from a plurality of machine learning routines, each of the at least one machine learning routine is trained using paired training data comprising known input information and corresponding output information, and each of the at least one machine learning routine defines relationships between the known input information and the corresponding output information, as disclosed by Dwane in the system disclosed by Kaiser, for the motivation of providing a case management virtual assistant to enable predictive outputs that implements machine learning operations to estimate potential high effort customer service interactions. ([0001], [0004] Dwane)
Kaiser/Dwane do not teach each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields; receiving other input information to change the output information automatically populated at a selected field of the associated at least one other field of the plurality of fields of the first interface; displaying a second interface comprising the plurality of fields; receiving subsequent input information entered into at least one additional field of the plurality of fields of the second interface; in response to receiving the subsequent input information, identifying subsequent output information associated with at least one other additional field of the plurality of fields of the second interface based on the subsequent input information and the at least one machine learning routine;  blocking the selected field of the plurality of fields of the second interface from being automatically populated with the subsequent output information in response to receiving the other input information to change the output information automatically populated at the selected field of the first interface.
Goodman teaches each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields (Col 15 lines 48-58 At 730, one or more machine learning systems can be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, Col 15 lines 61-67 The data in the central repository can be mapped to their respective fields, resulting in the generation of one or more sets of training data. The training data can then be used as inputs into a machine learning system to learn which database fields or entries correspond to which form fields. As a result of such learning, form fields on a user's web page can be automatically filled) receiving other input information to change the output information automatically populated at a selected field of the associated at least one other field of the plurality of fields of the first interface (Col 16 lines 45-54 Assuming that the at least one field has been auto filled, the user can override the data by simply typing over it., Col 16 lines 59-62 For example, imagine that a NAME field is auto filled initially. The user deletes his name and inserts his brother's name., Fig 6 # 610 provide or generate a web based form);
Goodman teaches displaying a second interface comprising the plurality of fields (Col 3 lines 37-42a display on the user interface that can allow a user to see a listing of the form fields on the page and/or those that were automatically filled. This can be especially effective for auto filled radio buttons or check boxes since they may not be noticeable to the user or the user may not expect them to be auto filled.):
Goodman teaches receiving subsequent input information entered into at least one additional field of the plurality of fields of the second interface (Col 14 lines 30-42, Col 15 lines 48-58 user entering data into one or more for fields, data entered into at least one respective form field);
Goodman teaches in response to receiving the subsequent input information, identifying subsequent output information associated with at least one other additional field of the plurality of fields of the second interface based on the subsequent input information and the at least one machine learning routine (Col 16 lines 59-65 For example, imagine that a NAME field is auto filled initially. The user deletes his name and inserts his brother's name. His brother's information may be stored in one of the databases accessibly by the autofill component. Thus, upon recognizing ; and
Goodman teaches blocking the selected field of the plurality of fields of the second interface from being automatically populated with the subsequent output information in response to receiving the other input information to change the output information automatically populated at the selected field of the first interface. (Col 13 lines 4-9 the autofill feature has been invoked by a user to fill one or more of the form fields. In particular, a selective fill component 520 can be triggered to call upon the automatically entry of information into the one or more form fields, Col 16 line 49-58 Assuming that the at least one field has been auto filled, the user can override the data by simply typing over it. This "new" data can be learned as well and the autofill component can be modified to recognize when this new data should be used. After overriding, the autofill feature can be invoked again such as to fill in the remaining fields. The overwritten fields are not affected (blocking the selected field from being auto-populated), however. In addition, the autofill feature can observe the data manually entered by the user and then autofill the rest of the fields using data that is relevant to the overwritten data., Fig 10 # 1040, 1050 overwritten fields are not affected, Col 7 lines 31-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields; receiving other input information to change the output information automatically populated at a selected field of the associated at least one other field of the plurality of fields of the first interface; displaying a second interface comprising the plurality of fields; receiving subsequent input information entered into at least one additional field of the plurality of fields of the second interface; in response to receiving the subsequent input information, identifying subsequent output information associated with at least one other additional field of the plurality of fields of the second interface based on the subsequent input information and the at least one machine learning routine;  blocking the selected field of the plurality of fields of the second interface from being automatically populated with the subsequent output information in response to receiving the other input information to change the output information automatically populated at the selected field of the first interface, as disclosed by Goodman in the system disclosed by Kaiser/Dwane, for the motivation of providing a method of automatically filling one or more fields across a diverse array of web forms using machine learning to learn what data corresponds to which fields or types of fields. (Abstract Goodman)

Regarding Claim 8.    Kaiser as modified by Dwane and Goodman teaches the system of claim 7, wherein the system is configured to perform operations comprising 
Kaiser teaches displaying, at the associated at least one other field, a message indicative of identifying the output information in response to displaying the output information (Fig 2 C # 275 display recommendation message, Fig 2 C # 280 similar cases based on match). However, Kaiser/Dwane do not teach displaying, at the associated at least one other field, a message indicative of identifying the output information in response to automatically populating the associated at least one other field with the output information
Goodman teaches displaying, at the associated at least one other field, a message indicative of identifying the output information in response to automatically populating the associated at least one other field with the output information (Col 15 lines 7-18As the user begins to enter data in a field, there can be a drop down box with the best suggestions (message) based in part on what the user is entering (e.g., user types "J" and a drop down box offers "Joshua"). Alternatively, at the moment the user enters an input field, (e.g., by using the arrow keys, tabbing, or clicking in the field), the field can be filled with the best suggestion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included displaying, at the associated at least one other field, a message indicative of identifying the output information in response to automatically populating the associated at least one other field with the output information, as disclosed by Goodman in the system disclosed by Kaiser/Dwane, for the motivation of providing a method of automatically 



Regarding Claim 11,    Kaiser as modified by Dwane and Goodman teaches the system of claim 7, wherein the system is configured to perform operations comprising
Kaiser teaches identifying that no output information is associated with a particular field of the at least one other field based on the input information and the at least one machine learning routine (Fig 8 # 816, 820 no match (no output) and [0072] The UI 604 can send a message 818 to the server 606 which can use a message 820 to call a noMatch(task_id) function of the DecisionMaker class.) .

Regarding Claim 12.    Kaiser as modified by Dwane and Goodman teaches the system of claim 11, wherein the system is configured to perform operations comprising
Kaiser teaches displaying, at the particular field, a message indicative that no output information is identified in response to identifying that no output information is associated with the particular field (Fig 8 # 816, 820 no match message, [0072] The UI 604 can send a message 818 to the server 606 which can use a message 820 to call a noMatch(task_id) function of the DecisionMaker class.)  .


Regarding Claim 13.   Kaiser as modified by Dwane and Goodman teaches the system of claim 7, wherein the system is configured to perform operations comprising:
Kaiser teaches determining a particular field of the plurality of fields includes information (Fig 8 # 804 user input “I have this problem”, [0071] when a problem on the user's side occurs, a message 804 is generated and sent to the UI 604 which allows the user 602 to inform the UI of the CBR application about the problem.); However, Kaiser does not specifically teach determining a particular field of the plurality of fields includes information already entered by a user; in response to determining the particular field of the first interface includes the information, blocking the particular field from being automatically populated with the output information
Goodman teaches each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields (Col 15 lines 48-58 At 730, one or more machine learning systems can be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, Col 15 lines 61-67 The data in the central repository can be mapped to their respective fields, resulting in the generation of one or more sets of training data. The training data can then be used as inputs into a machine learning system to learn which database fields or entries correspond to which form fields. As a result of such learning, form fields on a user's web page can be automatically filled) determine the at least one additional field of the plurality of fields includes the additional input information already entered (Col 16 lines 45-54 Assuming that the at least one field has been auto filled, the user can override the data by simply typing over it., Col 16 lines 59-62 For example, imagine that a NAME field is auto filled initially. The user deletes his name and inserts his brother's name (additional input information)., Fig 6 # 610 provide or generate a web based form); in response to determining the at least one additional field includes the additional input information, blocking the at least one additional field from being automatically populated with additional output information identified via the at least one machine learning routine (Col 16 lines 59-65 For example, imagine that a NAME field is auto filled initially. The user deletes his name and inserts his brother's name. His brother's information may be stored in one of the databases accessibly by the autofill component. Thus, upon recognizing the brother's name, the autofill component or method can proceed to pull the brother's data from the database to populate the form fields accordingly., Col 7 lines 3-12, Col 12 lines 30-35 Machine learning systems usually try to learn to predict an output value given a set of inputs Col 15 lines 45-60, Fig 1 # 110 machine learning component, Col 13 lines 4-9 the autofill feature has been invoked by a user to fill one or more of the form fields. In particular, a selective fill component 520 can be triggered to call upon the automatically entry of information into the one or more form fields, Col 16 line 49-58 blocking the selected field from being auto-populated), however. In addition, the autofill feature can observe the data manually entered by the user and then autofill the rest of the fields using data that is relevant to the overwritten data., Fig 10 # 1040, 1050 overwritten fields are not affected, Col 7 lines 31-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included each of the at least one machine learning routine is trained using data to be automatically populated for a field of the plurality of fields; determine the at least one additional field of the plurality of fields includes the additional input information already entered; and in response to determining the at least one additional field includes the additional input information, blocking the at least one additional field from being automatically populated with additional output information identified via the at least one machine learning routine, as disclosed by Goodman in the system disclosed by Kaiser/Dwane, for the motivation of providing a method of automatically filling one or more fields across a diverse array of web forms using machine learning to learn what data corresponds to which fields or types of fields. (Abstract Goodman)



Claims 14,  20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwane et al. (US 2019/0208056 A1) in view Goodman et al. (US 7,660,779 B2), further in view of Allen et al. (US 10,788,951 B2)

Regarding Claim 14,   Dwane discloses the non-transitory computer-readable medium comprising instructions, wherein the instructions, when executed by one or more processors, are configured to cause the one or more processors to perform operations comprising:
Dwane teaches presenting a first interface corresponding to a plurality of machine learning routines accessible by a case management application ([0050] the machine learning operation uses different machine learning algorithms including penalized models, resamples, probability estimated., [0059] a grid search operation facilitates selection of a best of a family of models (machine learning routines), parametrized by a grid of parameters., Fig 10 and [0053] the machine learning operation uses one of a decision tree supervised learning operation, a logistic regression supervised learning operation and a random forest supervised learning operation), 
Dwane teaches wherein each of the plurality of machine learning routine is trained using paired training data comprising known input information and corresponding output information ([0053] A random forest supervised learning operation constructs a plurality of decision trees at training generates a class that is a mode of classes and mean prediction of individual trees., [0063], Claim 1 training a customer service interaction estimation system using a training dataset of cases to provide a trained predictive model) and each of the at least one machine learning routine defines relationships between the known input information and the corresponding output information (Fig 3 # 310, 320, 330 and [0036] the customer service interaction estimation operation begins at step 310 by identifying all current open cases (i.e., all cases which have at least one action outstanding) (known input information). Next at step 330, the customer service interaction estimation operation generates an estimation output.).
Dwane teaches presenting a second interface providing information associated with the at least one machine learning routine (Fig 11 and [0054] performance metrics of the decision tree supervised learning operation, the logistic regression supervised learning operation and the random forest supervised learning operation), wherein the at least one machine learning routine is selectable from a plurality of machine learning routines (0050] the machine learning operation uses different machine learning algorithms.  In various embodiments, the machine learning operation uses penalized models.  In various embodiments, the machine learning operation resamples the dataset.  In various embodiments the machine learning operation uses probability estimates vs.  hard classification., [0053])
Dwane does not specifically teach each of the at least one machine learning routine is trained using data to be automatically populated for a case service field of the plurality of fields; each of the plurality of machine learning routine generates weighted relationships between the known input data string information and the corresponding output information to enable the case management application to identify output information for automatically populating at least one case service field of the plurality of case service fields based on input information; 
Goodman teaches presenting a first interface displaying an option that is selectable to access to features (Col 5 lines 58-67 radio buttons for features such as shipping preference); each of the at least one machine learning routine is trained using data to be automatically populated for a case service field of the plurality of fields (Col 15 lines 48-58 At 730, one or more machine learning systems can be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, Col 15 lines 61-67 The data in the central repository can be mapped to their respective fields, resulting in the generation of one or more sets of training data. The training data can then be used as inputs into a machine learning system to learn which database fields or entries correspond to which form fields. As a result of such learning, form fields on a user's web page can be automatically filled); each of the plurality of machine learning routine generates weighted relationships between the known input data string information and the corresponding output information (Col 5 lines 23-42  Most model types output scores or probabilities (weighted relationships) of each possible output given the feature values (input data), Col 7 lines 2-12, Col 10 lines 3-10  for any given field, the probability of being filled with an entry from the database times the probability that the database field is the correct entry can be learned., Col 16 lines 8-10, 30-35 highest joint probability selected and utilized for autofill)  to enable the case management application to identify output information for automatically populating at least one case service field of the plurality of case service fields based on input information (Col 5 lines 23-42  Most model types output scores or probabilities (weighted relationships) of each possible output given the feature values (input data), Claim 1 lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included presenting a first interface displaying an option that is selectable to enable and disable access to at least one machine learning routine by a case management application; each of the at least one machine learning routine is trained using data to be automatically populated for a case service field of the plurality of fields; each of the plurality of machine learning routine generates weighted relationships between the known input data string information and the corresponding output information to enable the case management application to identify output information for automatically populating at least one case service field of the plurality of case service fields based on input information, as disclosed by Goodman in the system disclosed by Kaiser/Dwane, for the motivation of providing a method of automatically filling one or more fields across a diverse array of web forms using machine learning to learn what data corresponds to which fields or types of fields. (Abstract Goodman)
Dwane/Goodman do not specifically teach presenting a first interface displaying a plurality of selectable icons corresponding to a plurality of machine learning routines accessible by a case management application; in response to receiving a selection of a selectable icon of the plurality of selectable icons, wherein the second interface corresponding to the selectable icon and the second interface comprises an option that is selectable via a user input to enable and disable access to the machine learning routine by the case management application
Allen teaches presenting a first interface displaying a plurality of selectable icons corresponding to a plurality of machine learning routines (Fig 5 # 500 select function 1, other options, Col 12 lines 62-64 one or more machine learning datasets may be used, Col 13 lines 18-28, Col 14 lines 26-29, claim 7 machine learning dataset is generated based on selections made by the user); presenting a second interface), in response to receiving a selection of a selectable icon of the plurality of selectable icons, wherein the second interface corresponding to the selectable icon and the second interface comprises an option that is selectable via a user input to enable and disable access to the machine learning routine by the case management application (Fig 3 # 308 enable/disable access to features, Col 9 lines 32-48 The feature prediction module 112f may enable access to the predicted function and disable access to other functions not predicted to be accessed by the user during the current session. Generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, Fig 5 #500 function access, other options, Fig 7 shows function 1 enabled, function 2-4 disabled, Fig 9 shows second interface in response 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included presenting a first interface displaying a plurality of selectable icons corresponding to a plurality of machine learning routines accessible by a case management application; in response to receiving a selection of a selectable icon of the plurality of selectable icons, wherein the second interface corresponding to the selectable icon and the second interface comprises an option that is selectable via a user input to enable and disable access to the machine learning routine by the case management application, as disclosed by Allen in the system disclosed by Dwane/Goodman, for the motivation of providing a method of analyzing machine learning dataset to predict a likely feature or function user may access and generating a customized interface with access to features (Abstract Allen)


Regarding Claim 20,    Dwane as modified by Goodman and Allen teaches the non-transitory medium of claim 14, 
Dwane teaches wherein the option of the second interface comprises a script (Fig 10 script for training machine learning model), and wherein the script is adjustable to the access to the at least one machine learning routine by the case management application ([0050] selectable routines such as machine learning using penalized models [0055] when performing the machine learning operation the dataset is resampled.  An advantage of resampling the dataset is that such an operation requires minor changes to the processing steps of the machine learning operation.  Rather, resampling the dataset involves adjusting example datasets until the datasets are balanced., [0059])
Further, Goodman teaches wherein the script is adjustable to enable the access to the at least one machine learning routine (Col 5 lines 23-28 Using machine learning systems and techniques, 
However, Dwane/Goodman do not teach the script is adjustable to the enable and disable access to the at least one machine learning routine by the case management application
Allen teaches wherein the script is adjustable to enable and disable the access to the at least one machine learning routine (Fig 3 # 308 enable/disable access to features, Col 9 lines 32-48 The feature prediction module 112f may enable access to the predicted function and disable access to other functions not predicted to be accessed by the user during the current session. Generate one or more customized user interfaces based on the predicted features of functions to access, enabled feature or functions, disabled features or functions, Fig 5 #500 function access, other options)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the script is adjustable to the enable and disable access to the at least one machine learning routine by the case management application, as disclosed by Allen in the system disclosed by Dwane/Goodman, for the motivation of providing a method of analyzing machine learning dataset to predict a likely feature or function user may access and generating a customized interface with access to features (Abstract Allen)


Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dwane et al. (US 2019/0208056 A1) in view Goodman et al. (US 7,660,779 B2), further in view of Allen et al. (US 10,788,951 B2) as applied to claim 14, further in view of Kaiser et al. (US 2020/0118011 A1) 

Regarding Claim 16.    Dwane as modified by Goodman and Allen teaches the non-transitory medium of claim 14, 
Dwane teaches wherein the information comprises a field ([0051] output. Dwane does not teach a name field, a solution template field, a created field, a table field, an input field, an output field, an active field, a version field, a coverage field, a precision field, a class field, a row field, or any combination thereof
Kaiser teaches a name field (Fig 2C # 274 case 2: cost change (name field), a solution template field, a created field (Fig 2C # 274 created by; revised by), a table field (Fig 2 C # 280 table field of similar cases), an input field, an output field, an active field (Fig 2C # 274 status: active), a version field, a coverage field, a precision field, a class field (Fig 2C # 272 class: production order issue), a row field, or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a name field, a solution template field, a created field, a table field, an input field, an output field, an active field, a version field, a coverage field, a precision field, a class field, a row field, or any combination thereof, as disclosed by Kaiser in the system disclosed by Dwane/Goodman/Allen, for the motivation of providing a method of performing an automated analysis of the new problem and comparison of the new problem with existing solutions in the cases repository to identify solutions matching the new problem ([0002] Kaiser).

Regarding Claim 19, Dwane as modified by Goodman and Allen teaches the non-transitory medium of claim 14, 
Dwane does not teach wherein the information provided by the second interface comprises a definition field, a progress field, a state field, and updated field, or any combination thereof
Kaiser teaches wherein the information provided by the second interface comprises a definition field, a progress field, a state field, and updated field, or any combination thereof (Fig 2C # 275 status: active, definition field: #274 vase 2 cost change, class: production order issue, [0045] A case details description 274 provides details for the case 250a, including case information, creation and modification (update/state) information (by case creators and modifiers), a case status, and a number of times the case has been viewed.  Case modification information 276 identifies information regarding modifications to the case.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the information provided by the second interface comprises a definition field, a progress field, a state field, and updated field, or any combination thereof, as disclosed by Kaiser in the system disclosed by Dwane/Goodman/Allen, for the motivation of providing a method of performing an automated analysis of the new problem and comparison of the new problem with existing solutions in the cases repository to identify solutions matching the new problem ([0002] Kaiser).


Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New claim limitations have been considered in claim rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dechu et al. (US 2020/0320383) discloses receiving a request to resolve an issue related to a product and/or a service, wherein the request comprises multimodal data corresponding to at least two modalities; creating a case based on the request, wherein the case comprises a plurality of case attributes.
Pucher (US 2008/0114710) discloses training a system to specifically react on a specific input, comprising defining a set of binary data structures, whereas each data structure represents an abstract description of a certain type of a real-world component
Dwane (US 2019/0208056 A1) discloses training a customer service interaction estimation system using a training dataset of cases to provide a trained predictive model; identifying current open cases via the customer service interaction system; applying the trained predictive model to the current open cases to identify low customer experience cases
Beechuk et al. (US 2015/0142720 A1) teaches each of the at least one machine learning routine is trained using paired training data comprising known input information and corresponding output information to be automatically populated for a field of the plurality of fields (Fig 10 # automatic predictive actions such as pre-population of fields for case record, [0162]-[0163] a predictive intelligence algorithm is applied using data from similar cases to automatically provide one or more predictive actions 1040 where the one or more predictive actions may include: [0163] Pre-population of fields of the case record, [0039], [0051] applying a Predictive Intelligence algorithm, fills in certain data fields); 
Nuolf et al. (US 2020/0125635) blocking the particular field from being automatically populated with the output information ([0068] predictions with low confidence scores, the user may be required to search for and manually enter the code segment., [0069] the interface may provide autocomplete functionality when a trigger event is detected after the user inputs data into the interface., [0070], [0088] Each data field may be configured to receive input or to automatically populate a value predicted to be a code segment.  Four of the five data fields may correspond to code segments of a code.  The fifth data field may represent be configured to receive additional information about an item, such as a description or summary.  If a user inputs text into the description data field (e.g., the fifth data field), the text may be transmitted using a REST service to the model execution system 520 for processing by the trained model.) in response to receiving the other input information to adjust or change the output information automatically populated at the selected field ([0088] The predicted code, however, may not be correct.  In this case, the user may revise one of the four predicted code segments by inputting the correct code segment values into one of the four data fields.  The newly inputted data may be transmitted again back to the model execution system 520 using the REST service.  At this point, the revision of one of the predicted code segments may correspond to an interaction between data fields.)  
Plow (US 9,292484) discusses system for automatically providing information to an electronic form 
Canaud (WO2012174680 A1) discusses  provide identity based automated form filling for an application served by application device
Gwozdz (US 9098481) discusses  increasing the accuracy in determining the purpose of fields in electronic forms is disclosed in which a form mapping mechanism describes the layout of a form, for example, by identifying the location of objects on a form--such as text-entry fields, drop-down menus and the like that are used to record user data--and further by specifying the purpose of those objects to a form filling client.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629